

REDACTED LETTER AGREEMENT


Exhibit 10.1


Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.


 
Department Stores National Bank
701 E. 60th Street North
Sioux Falls, South Dakota 57104




May 22, 2014




Macy’s, Inc.
7 West Seventh Street
Cincinnati, OH 45202
Attention: General Counsel


FDS Bank
9111 Duke Boulevard
Mason, OH 45040


Macy’s Credit and Customer Services, Inc.
9111 Duke Boulevard
Mason, OH 45040


Ladies and Gentlemen:


This letter agreement (“Letter Agreement”), entered into as of the date first
written above (the “Effective Date”) by and among Macy’s, Inc., (f/k/a Federated
Department Stores, Inc.), a Delaware corporation (“Macy’s, Inc.”), FDS Bank, a
federally chartered stock savings bank (“FDS Bank”), Macy’s Credit and Customer
Services, Inc. (f/k/a FACS Group, Inc.), an Ohio corporation ((“MCCS”), Macy’s
West Stores, Inc., an Ohio corporation (“Macy’s”), Bloomingdales, Inc., an Ohio
corporation (“Bloomingdale’s”) (collectively, the “Macy’s Companies”), and
Department Stores National Bank, a national banking association, as assignee of
Citibank, N.A. (“Bank”), amends the Credit Card Program Agreement dated as of
June 1, 2005 (as amended, supplemented or otherwise modified from time to time,
the “Program Agreement”) by and among the Macy’s Companies and Bank. Capitalized
terms used herein but not defined herein shall have meanings given to such terms
in the Program Agreement.


The parties to the Program Agreement agree as follows:


1.
For the period defined in Exhibit A (the “Evaluation Period”), Bank agrees to
issue a Private Label Credit Card to the Credit Card applicant segment (the “New
Segment”) defined in Exhibit A . The initial credit limits for the New Segment
shall be established in accordance


1



--------------------------------------------------------------------------------



with the then-current Risk Management Policies. The Operating Committee shall
determine the initial credit limits to be made available to individual
Cardholders in the New Segment. During the Evaluation Period and after
termination of this Letter Agreement, Bank shall have the right to review the
creditworthiness of the New Segment to determine whether or not to suspend or
terminate credit privileges of such Cardholders consistent with the then current
Risk Management Policies.


2.
During the Evaluation Period, the Parties agree that the Macy’s Companies will
reimburse Bank [Redacted] on a monthly basis. For purposes of calculating the
New Account Payment for the New Segment, the Parties will assume an activation
rate for the New Segment of [Redacted] on a monthly basis.



3.
For purposes of the Operating Committee’s annual determination of the New
Account Payment for all Private Label Accounts, the New Segment will not be
included in determining the total number of Private Label Accounts opened and
activated in the applicable Fiscal Year.



4.
This Letter Agreement will automatically terminate upon the earlier to occur of
(1) the end of the Evaluation Period or (2) the total dollar amount for all
initial credit limits issued on the Private Label Accounts for the New Segment
equals or exceeds [Redacted] at any point during the Evaluation Period. Upon
termination of this Letter Agreement the Macy’s Companies will (i) take all
actions necessary to ensure no further Private Label Accounts are issued to the
New Segment and (ii) pay Bank all amounts due and owing hereunder.



5.
Except as expressly amended by this Letter Agreement, the Program Agreement
remains unchanged.



6.
This Letter Agreement may be executed in any number of counterparts, all of
which together shall constitute one and the same instrument, but in making proof
of this Letter Agreement, it shall not be necessary to produce or account for
more than one such counterpart. Any facsimile of an executed counterpart shall
be deemed to be an original.



Please acknowledge your agreement with the foregoing by executing this Letter
Agreement as indicated below.


Very truly yours,




DEPARTMENT STORES NATIONAL BANK


By: /s/ Donna Van Bockern
Name: Donna Van Bockern
Title: Vice President




(Signature page to Letter Agreement)



2



--------------------------------------------------------------------------------



Agreed to by:




MACY’S, INC. (f/k/a Federated Department Stores, Inc.)




By: /s/ Amy Hanson
Name: Amy Hanson
Title: Executive Vice President




FDS BANK




By: /s/ Amy Hanson
Name: Amy Hanson
Title: Executive Vice President




MACY’S CREDIT AND CUSTOMER SERVICES, INC.




By: /s/ Amy Hanson
Name: Amy Hanson
Title: Executive Vice President


MACY’S WEST STORES, INC.




By: /s/ Joel Belsky
Name: Joel Belsky
Title: Vice President


BLOOMINGDALE’S, INC.




By: /s/ Joel Belsky
Name: Joel Belsky
Title: Vice President



3



--------------------------------------------------------------------------------



EXHIBIT A


The “Evaluation Period” means [Redacted].


The “New Segment” [Redacted].

4

